PER CURIAM.
This cause is before us on appeal from an order of the State hearing officer denying medicaid benefits from March 1988 forward. Appellant argues that the hearing officer erred in failing to consider his existing indebtedness for medical care in determining his eligibility for medicaid benefits. We affirm in part and reverse in part.
We find the doctrine of res judicata bars appellant's claim for medicaid benefits from June 1988 forward. We agree, however, that the hearing officer should have set off the amounts which appellant owed for medical care against appellant’s assets to determine his eligibility for medicaid benefits from March 1988 through May 1988.
We therefore reverse the denial of medicaid benefits for these months and remand with instructions to award benefits for these months only.
ERVIN, BOOTH and BARFIELD, JJ., concur.